Stewart, Judge,
concurring in part and dissenting in part.
{¶ 29} I concur in the decision to affirm the trial court’s denial of summary judgment in favor of the city against Vandra regarding indemnification. I do so because there has been no determination made with regard to whose negligence, if any, caused Dawson’s accident. Without this determination having been made, I do not see how it can be decided whether indemnification is applicable. For the same reason, I dissent from the decision to affirm the trial court’s grant of summary judgment in favor of Vandra regarding indemnification.
{¶ 30} The majority concludes that R.C. 2305.31 prohibits the indemnity agreement at issue in this case. The majority opinion states, “Because there is no genuine issue of fact with respect to Vandra’s negligence and the indemnification agreement is void, the city’s indemnification claim against Vandra must fail.” However, R.C. 2305.31 does not prohibit the city from seeking indemnification even if, as the majority asserts, the city seeks indemnification for its negligence. *306R.C. 2805.31 “prohibits only construction indemnity agreements that indemnify ‘against liability for damages * * * initiated or proximately caused by or resulting from the negligence of the promisee.’ ” Stickovich v. Cleveland (2001), 143 Ohio App.3d 13, 34, 757 N.E.2d 50. There has been no determination of what caused Dawson’s accident. Additionally, similar to the situation in Stickovich, this case does not literally involve indemnity. There has been no finding of liability rendered against the city, let alone a final judgment requiring the city to pay any amount to the injured parties. The Dawsons allege that both the city and Vandra were negligent and that the negligence caused their injuries. Until these allegations have been resolved, any discussion of indemnity is premature.
{¶ 31} I disagree also with the majority’s decision to affirm summary judgment in favor of Cincinnati. Cincinnati provided insurance coverage to the city as an additional insured. The policy specifically exempts insurance coverage to the additional insured (the city) for injury or damage that arises from the “sole negligence or willful misconduct of the additional insured or its employees.” Again, because there has been no determination made with regard to what caused Dawson’s accident and subsequent injuries, it is unclear whether his injuries arose from the “sole negligence or willful misconduct” of the city or any of its employees. The majority takes the position that because the Dawsons allege direct negligence against the city as opposed to an allegation of secondary liability, Cincinnati has no duty to defend. Similar reasoning would apply to deny summary judgment — that is, because the Dawsons allege also that Vandra’s actions or inactions caused their injuries, any negligence on the city’s part was not “sole negligence” or “willful misconduct.” If Vandra were not named as a defendant in this case, summary judgment in favor of Cincinnati would likely be appropriate. I agree that Cincinnati’s duty to defend the city as an additional insured is not absolute. However, I do not believe that summary judgment in favor of Cincinnati was warranted in this case.